Citation Nr: 0939662	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-11 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for peripheral vertigo.

2.  Entitlement to an initial disability rating in excess of 
10 percent for exercise-induced asthma, for the period from 
November 1, 2004 to March 11, 2008.

3.  Entitlement to an initial disability rating in excess of 
30 percent for exercised-induced asthma, subsequent to March 
11, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1984 to November 2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  That rating decision, in part, granted 
service connection for exercise-induced asthma, and assigned 
a 10 percent rating, effective November 2004.  That rating 
decision also denied service connection for vertigo.  A July 
2008 rating decision granted an increased disability rating 
of 30 percent for the Veteran's exercise-induced asthma, 
effective from March 2008.

The case was previously before the Board in June 2007, when 
it was remanded for examination of the veteran and medical 
opinions.  

The issue involving the initial disability rating assigned 
for the Veteran's service-connected exercise-induced asthma, 
for the period from November 1, 2004 to March 11, 2008, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service treatment records reveal that the Veteran was 
treated for symptoms of lightheadedness, dizziness, and 
vertigo periodically during active service from approximately 
1997 through his separation from service in November 2004.

2.  Service treatment records reveal that the Veteran's 
symptoms of dizziness and vertigo were variously diagnosed 
throughout service; diagnoses included:  vestibulaneuronitis, 
viral labyrinthitis, benign positional paroxysmal vertigo, 
and peripheral vertigo.  

3.  The Veteran reports periodic symptoms of lightheadedness, 
dizziness, and vertigo dating from service to the present.  

4.  The Veteran has a current diagnosis of peripheral 
vertigo.

5.  For the period of time beginning March 11, 2008, the 
medical evidence reveals that the Veteran's service-connected 
exercise-induced asthma is manifested by FEV-1 of 69 percent 
predicted and FEV-1/FVC of 68 percent.  

6.  The Veteran's service-connected exercise-induced asthma 
is not manifested by:  an FEV-1 of 55 percent predicted or 
less; an FEV-1/FVC of 55 percent or less; at least monthly 
visits to a physician for required care of exacerbations; or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids; or that he requires any 
medication to treat his disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
peripheral vertigo have been met.  38 U.S.C.A. §§ 101(16), 
1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).  

2.  The criteria for a disability rating in excess of 30 
percent for exercise-induced asthma have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.7, 4.96, 4.97, Diagnostic Code 6602 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Pre-adjudication notice was provided to the Veteran in a 
letter dated August 2004 with respect to his claims for 
service connection.  In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  

In addition, the Veteran was advised, by virtue of detailed 
statements of the case (SOCs) and detailed supplemental 
statements of the case SSOCs issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  

VA has obtained service treatment records, VA treatment 
records, assisted the Veteran in obtaining evidence, afforded 
the Veteran physical examinations, and afforded the Veteran 
the opportunity to present statements and evidence.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Establishing service connection for a disability requires the 
existence of a "current disability" and a relationship or 
connection between that disability and a disease or injury 
incurred in service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303; Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  Absent evidence of a current disease or injury, 
service connection cannot be granted.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
not every item of evidence has the same probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990)

The service treatment records reveal that the veteran 
suffered from symptoms of lightheadedness, dizziness, and 
vertigo periodically during service from 1997 to through his 
separation from service in November 2004.  Service treatment 
records dated in 1999 reveal symptoms of dizziness, 
lightheadedness and nausea, which were ultimately evaluated 
as being gastroenteritis.  In March 2001, he was treated for 
symptoms of lightheadedness and dizziness, which manifested 
with head movement.  The assessment was labyrinthitis versus 
"BPV," benign positional vertigo.  

The veteran was examined by a neurologist and the diagnosis 
in July 2001 was "vertigo.  Peripheral in nature.  The 
patient has a recurrent vestibulopathy / vestibulaneuronitis, 
or benign positional paroxysmal vertigo."  A July 19, 2001 
medical memorandum for personal reliability program purposes 
(PRP) indicated that the course of the diagnosis was 
sometimes unpredictable; however, given the infrequency of 
his symptoms and the fact that they may never recur, the 
veteran was not limited in his duties.  An October 2002 PRP 
medical memorandum recounted the Veteran's history of 
recurrent dizzy spell dating from 1997 to 2001.  Service 
treatment records dated in May and December indicate that the 
Veteran was treated on two separate occasions for complaints 
of nausea, dizziness, along with other symptoms such as 
ringing in the ears or nasal symptoms.  The diagnosis was 
labyrinthitis in each case.  Antivert was prescribed for 
dizziness.

The veteran was discharged from active service in November 
2004, but he appeared for a pre-discharge VA medical 
examination in September 2004. At that time, the examiner 
noted the veteran's in-service history of dizzy spells and/or 
vertigo, but indicated there was no current diagnosis, based 
on a finding that the veteran's disability manifested by 
vertigo had resolved because the veteran had not had any 
dizzy spells in about a year.

In March 2008, another VA Compensation and Pension 
examination of the Veteran was conducted.  The Veteran 
reported having symptoms of vertigo approximately once a 
month that last from a few minutes up to several hours at 
time, although he did not seek treatment for each 
manifestation.  The diagnosis was peripheral vertigo of 
undetermined etiology.  The examiner indicated that there was 
no evidence to support a diagnosis of vestibular neuronits or 
recurring viral labyrinthitis; June 2008 audiology testing 
revealed normal results.  In June 2009, the examining 
physician reviewed the evidence of record and provided an 
addendum to the March 2008 examination report which indicated 
that the Veteran's current symptoms are not related 
vestibular neuron its or recurring viral labyrinthitis.

The service treatment records are clear that the Veteran was 
treated for symptoms of lightheadedness, dizziness, and 
vertigo periodically during active service from approximately 
1997 through his separation from service in November 2004.  A 
few of the instances of treatment show the presence of other 
symptoms and seem to support the diagnoses of viral 
labyrinthitis, which responded to medical treatment in those 
specific instances.  However, most of the service treatment 
records reveal that the Veteran's symptoms of vertigo were 
difficult to diagnose with essentially normal audiology and 
radiology results on testing.  This matches the evidence of 
record in the June 2008 VA examination.  The Veteran has a 
current diagnosis of peripheral vertigo of undetermined 
etiology.  The service treatment records reveal diagnosis of 
peripheral vertigo among all of the varying diagnoses of the 
Veteran's symptoms.  There is a clear continuity of 
symptomatology of dizziness and vertigo dating from service 
to the present.  Accordingly, the evidence of record supports 
a grant of service connection for peripheral vertigo.  

III. Increased Rating

The Veteran seeks an increased disability rating for his 
service-connected exercise-induced asthma.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability. Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2002); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Upon the grant of service connection and the assignment of a 
rating, consistent with the facts found, the ratings may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Such staged ratings are not 
subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally require notice and a delay in implementation of a 
proposed rating reduction.  Fenderson, 12 Vet. App. at 126.

Service connection has been granted for exercise-induced 
asthma.  This disability is rated at a 10 percent disability 
rating for the period from November 1, 2004 to March 11, 2008 
and at a 30 percent disability rating thereafter.  

In June 2005 written statement in lieu of a VA Form 646, the 
Veteran's representative asserted that the pulmonary function 
test (PFT) percentages in the September 2004 examination 
report had been incorrectly calculated, and that correct 
calculation would reveal that the Veteran met the criteria 
for an increased disability rating for the period of time in 
question.  In June 2007, the Board remanded the claim for 
examination of the Veteran and recalculation of the 2004 PFT 
results.  In a June 2009 report, a VA physician recalculated 
some of the prior PFT results, but did not indicate a 
recalculated FEV-1 in a percentage form.  Since this value is 
necessary to properly rate the Veteran's service-connected 
asthma disability, the Board is remanding the issue of 
entitlement to an initial disability rating in excess of 10 
percent for exercise-induced asthma, for the period from 
November 1, 2004 to March 11, 2008.  The medical evidence 
obtained in the March 2008 VA examination is adequate to rate 
the Veteran's service-connected asthma disability effective 
from March 11, 2008. 

The medical evidence reveals that the Veteran was diagnosed 
with exercise-induced asthma during active service.  In 
September 2004, a VA examination of the Veteran was 
conducted.  The Veteran reported subjective complaints of 
shortness of breath, especially with exercise.  There was no 
indication that any medication was prescribed to treat the 
asthma.  

VA outpatient treatment records have been obtained.  There is 
no evidence showing that the Veteran has sought medical 
treatment for his symptoms of asthma or that he is prescribed 
any medication to treat asthma.  

In March 2008, a VA Compensation and Pension examination of 
the Veteran was conducted.  The Veteran reported symptoms of 
chest tightness, coughing, and shortness of breath with 
exercise, such as running approximately two miles.  These 
symptoms require him to slow down to catch his breath.  He 
also reported similar symptoms when his asthma was aggravated 
by an upper respiratory infection, cold.  The Veteran did not 
indicate any current medical treatment of his asthma and he 
was not on any medication to treat the disability.  Physical 
examination revealed no wheezing or crackles and chest x-ray 
examination revealed the lungs were clear.  PFT testing was 
accomplished and revealed an FEV-1 of 69 percent predicted 
and an FEV-1/FVC of 68 percent.  

The Veteran's service-connected exercise-induced asthma is 
rated under Diagnostic Code 6602, which contemplates 
bronchial asthma.  A 30 percent disability rating is 
warranted where PFTs show any of the following:  FEV-1 of 56 
to 70 percent predicted, FEV-1/FVC of 56 to 70 percent; or 
daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication.  A 60 percent 
disability rating contemplates PFTs that show any of the 
following:  FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 
40 to 55 percent; or at least monthly visits to a physician 
for required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent disability rating is 
warranted where PFTs show any of the following:  FEV-1 less 
than 40 percent predicted, FEV-/FVC less than 40 percent; or 
more than one attack per week with episodes of respiratory 
failure, or where the use of systemic high dose 
corticosteroids or immuno-suppressive medications are 
required on a daily basis.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (2009).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
Veteran's service-connected exercise-induced asthma.  The 
accurate PFT results from the March 11, 2008 VA examination 
are FEV-1 of 69 percent predicted and an FEV-1/FVC of 68 
percent.  These results warrant the assignment of a 30 
percent disability rating.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (2009).  There is no evidence that the Veteran has a 
FEV-1 of 55 percent predicted or less, an FEV-1/FVC of 55 
percent or less, that he requires at least monthly visits to 
a physician for required care of exacerbations, intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids, or that he requires any 
medication to treat his disability.  Accordingly, the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 30 percent for the Veteran's 
service-connected exercise-induced asthma; a disability 
rating in excess of 30 percent is denied.  


ORDER

Service connection for peripheral vertigo is granted.

Entitlement to an initial disability rating in excess of 30 
percent for exercised-induced asthma, subsequent to March 11, 
2008 is denied.


REMAND

The Veteran claims entitlement to an initial disability 
rating in excess of 10 percent for exercise-induced asthma, 
for the period from November 1, 2004 to March 11, 2008.  

In September 2004, a VA Compensation and Pension examination 
of the Veteran was conducted.  This examination included PFT 
results, which are necessary to rate the Veteran's service-
connected asthma disability.  See 38 C.F.R. §§ 4.96, 4.97, 
Diagnostic Code 6602.  As noted above, the two PFT results 
used to rate asthma are FEV-1 and FEV-1/FVC.  The results are 
evaluated in percentages.  Id.  

In June 2005 written statement in lieu of a VA Form 646, the 
Veteran's representative asserted that the PFT percentages on 
the September 2004 examination report had been incorrectly 
calculated, and that correct calculation would reveal that 
the Veteran met the criteria for an increased disability 
rating for the period of time in question.  In March 2008, 
another VA Compensation and Pension examination of the 
Veteran was conducted along with a new PFT.  In November 
2008, a VA physician reviewed the 2004 PFT results and 
determined that they had been incorrectly calculated.  A 
recalculation was done which indicated that the 2004 PFT 
results were worse than reported at the time.  However, the 
November 2008 report only recalculated the FEV-1/FVC ratio.  
The report did not indicate a recalculated FEV-1 in a 
percentage form, which is necessary to properly rate the 
Veteran's service-connected asthma disability.  Accordingly, 
remand is necessary.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the 
physician who rendered he November 
2008, report recalculating the 
Veteran's PFT results.  If this 
physician is unavailable, then have the 
file reviewed by a physician of the 
appropriate specialty.  The physician 
should correctly recalculate the PFT 
results from the September 2004 VA 
examination report.  Specifically the 
physician should express the corrected 
FEV-1 value in the form of a 
percentage.  The claims folder and a 
copy of this remand must be made 
available and reviewed by the 
physician.  The physician should 
provide a complete rationale for all 
conclusions reached.  

2.  Following the above, readjudicate the 
veteran's claim for entitlement to an 
initial disability rating in excess of 10 
percent for exercise-induced asthma, for 
the period from November 1, 2004 to March 
11, 2008.   If any benefit on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


